Title: From Thomas Boylston Adams to John Quincy Adams, 5 November 1807
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Quincy 5th: November 1807.

Your letter from Washington of the 27th: ult: to our dear Mother, came to hand this day; and as She was in Boston, we had the first perusal of it. We learn from it with much pleasure your Safe arrival at the end of your journey and that you and yours are in good health. In return for this intelligence I am happy to be able to acquaint you with the health of all our friends here and your children in particular. Little John is here this afternoon with his Aunt and he Stays with us regularly on Sunday’s though he seems perfectly contented at his place of abode. From George we have heard but once since his Grandparents left him. He was quite at home before they came away and I have no doubt he will recommend himself very soon to the favour of the good people among whom he lives. His aptitude to learn and his inquisitive turn of mind will gain the good graces of the old parson, who will Stuff him chock full of Stories So as he but listen to his tediousness. I shall endeavour to See him when I go to keep Thanksgiving, as we are wont, with our friends at Haverhill. Our Sister is Still with us and I think will not leave us this Winter; at least I hope not, for I think there cannot be Suitable accommodations for her at Hamilton. We have had no news of John since he was at Albany, though letters are expected from him every day. William is very desirous of obtaining a situation in a Compting-house in Boston, but has not yet made any direct application to any Merchant. I Shall render him all the aid in my power towards the attainment of his wishes, but whether the terms on which he would be admitted are such as he can comply with, I am yet to enquire.
I presume that our good Uncle Cranch has communicated to his Son the result of the law suit in which he was engaged in the Circuit Court. Mr: Blake thought proper to become non-suit, for default of evidence though he ascribed it to the Plaintiffs marriage, which he acknowledged to be the fact, notwithstanding we had taken no advantage of it in our plea. Miss Penelope alias Mrs: (I dont know who) is said to have torn herself from the embraces of her newly acquired husband and is gone to the West Indies in search of evidence of her birth & parentage, with which She threatens to come back and overwhelm us. We Shall wait with patience her return. The Baxters very probably will be glad to See their Dollars back again rather than the lady.
The only news I have of importance to communicate is that on Tuesday last His Excellency the Governor of the Commonwealth, accompanied by his trusty and well-beloved Jerry High Sheriff &ca.  paid a visit in due form and ample Style, at Quincy; I was in Boston and he Saw none of the family but your father, who received him, I presume, with due respect. The Governor & his Council are yet twain. They pull different ways, but measures go with the greater number; so that we are generally thought to have nine Governors in lieu of one. The winter Session of the General Court will determine who Shall be our next Governor. Either his Excellency or the Honorables in Council must yield their Sharp points, or there will be serious divisions among the dominant sect. This is the opinion of Some folks, but I have not sufficient knowledge of the matter to make any conjectures of my own.
If you Should take the new paper which we hear is established at Washington, we Shall be glad to receive it instead of the Intelligencer, provided the debates are reported in it.
With best love and regards to all friends at Washington, I am / Your’s affectionately
Thomas B Adams